KENNETH W. DONNELLY (admitted pro hac vice)
ALEXANDER M. VASILESCU (Admitted to EDNY; New York Office)
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
100 F Street, NE
Washington, DC 20549
Telephone: (202) 551-4946 (Donnelly)
Email: donnellyk@sec.gov

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE         :
COMMISSION                      :
                                :
             Plaintiff,         :                      2:18-cv-06511-JS-AKT
   v.                           :
                                :                      PROOF OF SERVICE OF
GIGA ENTERTAINMENT MEDIA, INC., :                      FILED PARTY STIPULATION
GARY S. NERLINGER,              :                      AND PROPOSED ORDER
LAWRENCE W. SILVER,             :
CHARLES G. NOSKA, and           :
JARRET M. STREINER,             :
                                :
             Defendants.        :
                                :
                                :


       On May 18, 2020, the Plaintiff, Securities and Exchange Commission filed a Party

Stipulation and Proposed Order. See Dkt. 45 (“Filing”). The undersigned certifies that he has on

this same day caused a copy of the Filing to be placed in the U.S. mail, first-class, postage

prepaid, addressed to Defendant’s home address in North Woodmere/Valley Stream, NY. He

also certifies that, on this date, he sent a copy of the Filing to the email address that Defendant

Nerlinger has used in communications with the SEC and the undersigned SEC counsel.
Dated: May 18, 2020

                                             Respectfully submitted,

                                             /s/ Kenneth W. Donnelly
                                             Kenneth W. Donnelly

                                             ATTORNEY FOR PLAINTIFF
                                             SECURITIES AND EXCHANGE COMMISSION
                                             100 F. Street, N.E
                                             Washington, D.C. 20549
                                             Telephone: (202) 551-4946
                                             Email: donnellyk@sec.gov



              CERTIFICATE OF SERVICE OF THIS PROOF OF SERVICE

       I hereby also certify that on this day, May 18, 2020, a copy of the foregoing Proof of

Service was served via the Court’s electronic filing system through filing, and also was served by

first-class U.S. mail and email, in the same manner as indicated above, from the undersigned to

the pro se defendant Gary Nerlinger.



                                                     /s/ Kenneth W. Donnelly
                                                     Kenneth W. Donnelly




                                                2
